Tucker, P.
delivered the opinion of the court— That the decree was erroneous in this, that the court ought to have directed a conveyance in fee simple of the land in the proceedings mentioned, to have been executed to the defendant Goare by a commissioner, for and on behalf of the infant heirs of Lane, with special warranty, and for and on behalf of the absent defendant Stewart, with like warranty; and that a sale of the premises should not have been directed before the execution of such deed; this court being of opinion, that, as a general rule, the sales of mere equitable titles, ought not to be decreed, since such sales lead to sacrifices, as bidders must purchase in a state of doubt and uncertainty, altogether unpropitious to a fair and advantageous sale. And that, therefore, the decree should be reversed with costs, and the cause remanded to the circuit superiour court, to be there proceeded in according to the principles above declared.
Decree reversed, and cause remanded &c.